                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JOHN A. GRIMA,

                      Plaintiff,                     Case No. 1:19-cv-664
v.                                                   Honorable Paul L. Maloney
HEIDI WASHINGTON,

                      Defendants.
____________________________/

                                           JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution, failure to comply with the Court’s order, and failure to keep

the Court apprised of a current address.



Dated:    October 22, 2019                           /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
